Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 21, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  127897(97)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                     SC: 127897
  v                                                                  CoA: 248094
                                                                     Wayne CC: 02-007289-01
  MAURICE LAMONT NYX,
             Defendant-Appellee.
  ____________________________________


                On order of the Chief Justice, the motion by defendant-appellee for
  extension of the time for filing his brief on appeal is considered and, it appearing the brief
  was filed November 6, 2006,the time for filing is extended to that date.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 21, 2006                   _________________________________________
                                                                                Clerk